Citation Nr: 1440433	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine strain with intervertebral disc syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, as secondary to thoracolumbar spine strain with intervertebral disc syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for hemorrhoidectomy.

6.  Entitlement to an initial compensable evaluation for atrophy of the left thigh. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1984 to August 1992. 
 
This matter comes before the Board of Veterans Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied the Veteran's claims.  

In October 2012, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the Veteran and his family raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

During the pendency of the appeal, in a December 2013 rating decision, the RO granted a temporary 100 percent from April 16, 2013, to June 30, 2013, for right knee disability surgery, and a 10 percent disability evaluation thereafter.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for an acquired psychiatric disorder, secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a February 2013 rating decision, the RO granted service connection for atrophy of the left thigh under 38 U.S.C.A. § 1151 and assigned a non-compensable evaluation.  In a May 2013 letter, the Veteran disagreed with the non-compensable evaluation.  As the May 2013 disagreement was received within one year of the February 2013 rating decision and the RO has not issued the Veteran a statement of the case that addresses this issue, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013); Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case).

With regard to the claims for increased evaluations for bilateral knee disabilities, the Veteran was last afforded a VA examination in March 2013.  However, the evidence reflects that since that time he underwent right knee surgery in April 2013.  As the current severity of the Veteran's knee disabilities is unknown as a result of the surgery, the Board finds that an updated examination for the Veteran's bilateral knee disabilities is warranted.  

As to the claim for an increased evaluation for hemorrhoidectomy, the Veteran was last afforded an examination in November 2012.  The examiner indicated that he did not perform an examination, noting that a recent and more complete examination with anoscope was in the record.  However, it is unclear which report the examiner was referencing and review of the claims folder is negative for such an examination report.  Additionally, the November 2012 examination report does not reflect the findings from the earlier examination have been incorporated into the report.  Furthermore, the Veteran submitted a statement indicating that he has yet to be provided a complete and thorough VA examination for his hemorrhoidectomy.  Accordingly, the complete anoscope report referenced by the November 2012 examiner should be associated with the claims folder, and the Veteran should be afforded a thorough physical examination.

As to the increased rating claims for the thoracic spine disability and radiculopathy of the left lower extremity, the record includes a May 2013 VA Joint Range of Motion worksheet.  While these claims were last adjudicated in March 2013 and April 2013 supplemental statements of the case, neither of these statements reflect review or consideration of the May 2013 evidence.  Therefore, on remand, the RO must readjudicate these matters in light of all relevant evidence, to specifically include the May 2013 VA Joint Range of Motion worksheet.


The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information 

2. Issue a statement of the case pertaining to the claim of an initial compensable evaluation for atrophy of the left thigh.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this claim, a timely substantive appeal must be filed if appellate review by the Board of the claim is desired.

3. Obtain a copy of the anoscope report referenced by the November 2012 VA examiner and associate it with the claims folder.  All efforts to obtain the evidence must be documented in the claims folder.  

If the AOJ is unable to secure this record, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

4. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected degenerative arthritis of the right and left knees.  The claims folder must be made available to the examiner in conjunction with the examination.  The examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.

The examination report must include a complete rationale for all opinions and conclusions reached. 

5. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected hemorrhoidectomy.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating such disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  

Specifically, the examiner should state whether the Veteran currently has hemorrhoids, and if so, state whether the Veteran's hemorrhoids are mild or moderate, whether large or thrombotic, whether they are irreducible, and whether there is excessive redundant tissue evidencing frequent recurrences.  The examiner should also state where there is persistent bleeding with secondary anemia, or whether fissures are present.  The examiner should note the frequency of the bleeding episodes, if any.

The examiner should also include a detailed account of all manifestations of rectal pathology found to be present.  The examiner in this regard should discuss whether there is any fecal leakage, and if so, the frequency and severity of such leakage, and whether or not it necessitates wearing an absorbent pad.  If fecal leakage is found, the examiner should also ascertain the onset of such leakage post-surgery. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide opinions as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks.

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.

6. Thereafter, readjudicate the Veteran's claims, to specifically include consideration of the May 2013 VA Joint Range of Motion worksheet.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

